DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 12/2/2022.
In the RCE, Applicant has amended claims 1, 10, 19, and 29.
Claims 1-4, 6, 7, 10-13, 15, 16, 19, 22, 23, 25-27, 29, 32, 33, 35-37, and 55-58 are currently pending.  
		
Response to Arguments
Examiner has fully considered Applicant's arguments, see page 15, filed 12/2/2022, with respect to the rejection of the claims under 35 U.S.C. 112(a) but they are not persuasive.
In particular, Applicant points to paragraphs 0071 and 0075 of the original specification for support for the claim limitations in question.  However, as noted in the rejection below, paragraph 0071 appears to be a statement of the problems that the invention is intending to solve.  For example, consider the statement in paragraph 0072 of Applicant’s specification that “[b]y using conditional handovers, too late handover, too early handover, and/or handover to a wrong cell may be avoided”.  Paragraph 0075 appears to suggest one of the solutions to prevent these types of radio link failures.  Therefore, Examiner maintains the rejection of the claims under 35 U.S.C. 112(a) for similar reasons to those stated in the previous office action.  

Examiner has fully considered Applicant's arguments, see page 16, filed 12/2/2022, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  Applicant generally asserts that the claims are allowable without specifically discussing the prior art.  Further, in view of the claim amendments, the previous rejection has been changed as indicated below.  The amended claims are thus still obvious in view of the prior art of record.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 10-13, 15, 16, 19, 22, 23, 25-27, 29, 32, 33, 35-37, and 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
In particular, the limitation “wherein, in response to a second target cell also meeting the predetermined condition, performing a handover to the second target cell after connecting to the target cell in response to a radio link failure occurring after successful handover to the target cell”, in combination with the other claim limitations, is not supported in the original disclosure.  This limitation matches the description of “redundancy” described in the specification (see [0003], [0005], and [0075], for example).  The “redundancy” is a problem that the inventors indicate that the current invention solves.  Specifically, as indicated in [0005], the redundancy problem occurs when “a UE selects a candidate second cell as a target cell for a system in which both a candidate first cell and the candidate second cell meet a condition,20 and a quality of the candidate first cell is better than the candidate second cell, after the UE is handed over to the candidate second cell, a handover from the candidate second cell to the candidate first cell may occur shortly (e.g., redundancy handover)”.  The specification explains that this is solved by the current invention.  See [0075], which indicates that “to avoid handover to a wrong cell and/or redundancy handover, the UE 502 may select a candidate cell (out of multiple available candidate cells) with a best channel quality (e.g., highest RSRP) as the target cell if more than one candidate cell meets the condition”.  Therefore, the combination of the limitations of the invention prevents the redundancy problem and cannot be claimed in combination with the redundancy problem.  The specification thus does not support the combination of limitations in the currently amended claims.  This applies to both the independent claims 1, 10, 19, and 29 as well as the dependent claims 2-4, 6, 7, 11-13, 15, 16, 22, 23, 25-27, 32, 33, 35-37, and 55-58.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 10-13, 15, 16, 19, 22, 23, 25-27, 29, 32, 33, 35-37, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0227805 to Jang et al in view of U.S. Patent Application Publication 2019/0281511 to Susitaival et al in view of U.S. Patent Application Publication 2013/0084874* to Fujishiro et al.
*Previously cited in form 892 with Office Action mailed 2/9/2021

Regarding claim 1: Jang discloses an apparatus comprising:
a receiver (see RF processor 2f-10, for example) that receives, from a base station, a current handover message comprising a plurality of current handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); and 
a processor (see the combination of processors 2f-20, 2f-40, and 2f-42, for example) that: 
selects the target cell of the plurality of candidate cells in response to the target cell meeting the predetermined condition (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of the candidate cells as the target cell when one or more of the candidate cells meets a predetermined condition (such as the A3 event or A5 event, for example));  
applies an RRC reconfiguration message associated with the selected target cell  in response to selecting the target cell (disclosed in paragraphs 0230 and 0301 and Figures 2CA, 2CB, 3CA, and 3CB; the paragraphs describe the handover being applied using an RRCConnectionReconfiguration message in steps 2c-37 and 2c-39, for example); and 
connects to the target cell (see steps 2c-37 and 2c-39, for example, which connect the UE to the selected target cell).
Jang is silent regarding the limitation that the processor suspends a radio resource configuration (“RRC”) connection configuration corresponding to a previous handover command for a target cell until the receiver receives the current handover message; overwrites the previous handover command for the target cell in response to receiving a handover command of the plurality of current handover commands for the target cell having a predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses updating (overwriting) a conditional handover command for a first target cell (see the section titled “Updating a Conditional HO Command for a Target Cell” (paragraphs 0077-0080), for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell (see paragraph 0077, for example, which references “a pending conditional HO command”).  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides “new, updated RRCConnectionReconfiguration in a conditional HO command” for “a target cell for which it had previously provided a conditional HO command”.  In response, the UE updates (applies a “delta” in the current handover command) the previously pending conditional handover command; this updating of the previous handover command is interpreted as “overwriting” the command.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable updating a pending conditional handover command when the conditions change.  The rationale for doing so would have been to improve the system efficiency by enabling it to react quickly to changing channel conditions to enable the UE to select the best target cell based on current conditions as suggested in paragraphs 0077-0080 of Susitaival.  
Jang is also silent regarding the limitation: wherein each candidate cell of the plurality of candidate cells has a corresponding predetermined condition indicated in the current handover message.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses configuring multiple candidate cells with a different handover condition (see paragraph 0063, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable a different handover condition for each candidate cell as suggested by Susitaival.  In such a combination, it would have been obvious to add the different conditions corresponding to each candidate cell to the existing messages of Jang and thus to include the candidate cells and corresponding conditions in the same message.  The rationale for doing so would have been to enable the system more flexibility in order to treat different cells differently by using different handover conditions for each one.  In this way, one type of cell (such as a smaller or pico cell) may use a different condition to trigger handover than another type of cell (such as a macro cell).
Jang is also silent regarding the limitation: wherein, in response to a second target cell also meeting the predetermined condition, performing a handover to the second target cell.  However, Susitaival clearly also discloses configuring a UE with several multiple potential target cells (see [0090], for example).  Further, Susitaival also discloses retaining the handover command until successful completion of the handover (see [0095]-[0096]).  In the example described in [0095]-[0096], the terminal may perform a handover to a second target cell meeting the condition (see [0096] – (“…continue to evaluate the conditions of the other pending conditional HO commands and execute one of those when their condition is being fulfilled”) after connecting to the target cell (the UE triggering the HO that ultimately fails in [0095] is reasonably interpreted as connecting to the target cell).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a second target cell that also meets the condition when a first handover fails, after connecting to the first target to attempt the handover.  The rationale for doing so would have been to minimize the handover time by retaining the information about potential targets beyond the initial attempt with the first target.
Jang is also silent regarding the limitation that the performing the handover to the second target cell is performed after connecting to the target cell in response to a radio link failure occurring after successful handover to the target cell.  However, Fujishiro discloses this limitation in at least Figure 2C and [0041].  In particular, in the example in Figure 2C, Fujishiro describes a handover to eNB2, followed by a radio link failure (S2: RLF), and then a handover to a second target cell eNB3 in S3: reconnection.  That is, the terminal performs a handover to a second target cell (eNB3) in response to a radio link failure occurring after a successful handover to the target cell (eNB2).  (Notably, this situation is also similar to a scenario described in paragraph 0071 of Applicant’s specification, which Applicant has mentioned as supporting the above limitation.)  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect to another cell in response to a radio link failure following a successful handover as suggested by Fujishiro.  The rationale for doing so would have been to maintain the terminal’s connection to the network despite the radio link failure as suggested by Fujishiro.

Regarding claim 10: Jang discloses a method performed by an apparatus, the method comprising:
receiving a handover message comprising a plurality of handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); 
selecting the target cell of the plurality of candidate cells in response to the target cell meeting the predetermined condition (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of the candidate cells as the target cell when one or more of the candidate cells meets a predetermined condition (such as the A3 event or A5 event, for example)); 
applying an RRC reconfiguration message associated with the target cell, in response to selecting the target cell (disclosed in paragraphs 0230 and 0301 and Figures 2CA, 2CB, 3CA, and 3CB; the paragraphs describe the handover being applied using an RRCConnectionReconfiguration message in steps 2c-37 and 2c-39, for example); and 
connecting to the target cell (see steps 2c-37 and 2c-39, for example, which connect the UE to the selected target cell).
Jang is silent regarding the limitation of suspending a radio resource configuration (“RRC”) connection configuration corresponding to a previous handover command for a target cell until the receiver receives the current handover message; overwriting the previous handover command for the target cell in response to receiving a handover command of the plurality of current handover commands for the target cell having a predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses updating (overwriting) a conditional handover command for a first target cell (see the section titled “Updating a Conditional HO Command for a Target Cell” (paragraphs 0077-0080), for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell (see paragraph 0077, for example, which references “a pending conditional HO command”).  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides “new, updated RRCConnectionReconfiguration in a conditional HO command” for “a target cell for which it had previously provided a conditional HO command”.  In response, the UE updates (applies a “delta” in the current handover command) the previously pending conditional handover command; this updating of the previous handover command is interpreted as “overwriting” the command.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable updating a pending conditional handover command when the conditions change.  The rationale for doing so would have been to improve the system efficiency by enabling it to react quickly to changing channel conditions to enable the UE to select the best target cell based on current conditions as suggested in paragraphs 0077-0080 of Susitaival.  
Jang is also silent regarding the limitation: wherein each candidate cell of the plurality of candidate cells has a corresponding predetermined condition indicated in the current handover message.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses configuring multiple candidate cells with a different handover condition (see paragraph 0063, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable a different handover condition for each candidate cell as suggested by Susitaival.  In such a combination, it would have been obvious to add the different conditions corresponding to each candidate cell to the existing messages of Jang and thus to include the candidate cells and corresponding conditions in the same message.  The rationale for doing so would have been to enable the system more flexibility in order to treat different cells differently by using different handover conditions for each one.  In this way, one type of cell (such as a smaller or pico cell) may use a different condition to trigger handover than another type of cell (such as a macro cell).
Jang is also silent regarding the limitation: wherein, in response to a second target cell also meeting the predetermined condition, performing a handover to the second target cell.  However, Susitaival clearly also discloses configuring a UE with several multiple potential target cells (see [0090], for example).  Further, Susitaival also discloses retaining the handover command until successful completion of the handover (see [0095]-[0096]).  In the example described in [0095]-[0096], the terminal may perform a handover to a second target cell meeting the condition (see [0096] – (“…continue to evaluate the conditions of the other pending conditional HO commands and execute one of those when their condition is being fulfilled”) after connecting to the target cell (the UE triggering the HO that ultimately fails in [0095] is reasonably interpreted as connecting to the target cell).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a second target cell that also meets the condition when a first handover fails, after connecting to the first target to attempt the handover.  The rationale for doing so would have been to minimize the handover time by retaining the information about potential targets beyond the initial attempt with the first target.
Jang is also silent regarding the limitation that the performing the handover to the second target cell is performed after connecting to the target cell in response to a radio link failure occurring after successful handover to the target cell.  However, Fujishiro discloses this limitation in at least Figure 2C and [0041].  In particular, in the example in Figure 2C, Fujishiro describes a handover to eNB2, followed by a radio link failure (S2: RLF), and then a handover to a second target cell eNB3 in S3: reconnection.  That is, the terminal performs a handover to a second target cell (eNB3) in response to a radio link failure occurring after a successful handover to the target cell (eNB2).  (Notably, this situation is also similar to a scenario described in paragraph 0071 of Applicant’s specification, which Applicant has mentioned as supporting the above limitation.)  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect to another cell in response to a radio link failure following a successful handover as suggested by Fujishiro.  The rationale for doing so would have been to maintain the terminal’s connection to the network despite the radio link failure as suggested by Fujishiro.

Regarding claim 19: Jang discloses an apparatus comprising:
a receiver (see RF processor 2f-10, for example) that receives, from a base station, a current handover message comprising a plurality of current handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); and
a processor (see the combination of processors 2f-20, 2f-40, and 2f-42, for example) that: 
selects the target cell of the plurality of candidate cells in response to the target cell meeting a predetermined condition relative to a serving cell of the plurality of candidate cells (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of the candidate cells as the target cell when one or more of the candidate cells meets a predetermined condition (such as the A3 event or A5 event, for example); as indicated in paragraphs 0229 and 0298, the terminal selects a target from among the one or more candidate cells as either the first cell to satisfy a condition, or as the cell with the strongest signal strength or best signal quality among multiple cells that meet the condition; thus, the target cell is selected relative to other cells of the plurality of candidate cells), wherein the predetermined condition comprises: 
an offset that is better than a serving [beam] cell, an offset that is better than the other [beams] cells of a plurality of candidate [beams] cells, or some combination thereof (at least partially disclosed as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target); or 
an offset that is better than a serving [beam] cell in a predetermined time period, an offset that is better than the other [beams] cells of the plurality of candidate [beams] cells in the predetermined time period, or some combination thereof (as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source for a predetermined period of time; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target), and wherein: 
in response to multiple cells of the plurality of candidate cells meeting the predetermined condition relative to the serving cell, selecting the target cell having a best channel quality (see paragraphs 0229 and 0298, for example, which indicates, “if there are a plurality of cells satisfying the above condition, the target cell to be handed over is selected according to…the strongest signal strength…”); and 
connects to the target cell (see steps 2c-37 and 2c-39, for example, which connect the UE to the selected target cell).
Jang is silent regarding the limitation that the processor suspends a radio resource configuration (“RRC”) connection configuration corresponding to a previous handover command for a target cell until the receiver receives the current handover message; overwrites the previous handover command for the target cell in response to receiving a handover command of the plurality of current handover commands for the target cell having a predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses updating (overwriting) a conditional handover command for a first target cell (see the section titled “Updating a Conditional HO Command for a Target Cell” (paragraphs 0077-0080), for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell (see paragraph 0077, for example, which references “a pending conditional HO command”).  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides “new, updated RRCConnectionReconfiguration in a conditional HO command” for “a target cell for which it had previously provided a conditional HO command”.  In response, the UE updates (applies a “delta” in the current handover command) the previously pending conditional handover command; this updating of the previous handover command is interpreted as “overwriting” the command.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable updating a pending conditional handover command when the conditions change.  The rationale for doing so would have been to improve the system efficiency by enabling it to react quickly to changing channel conditions to enable the UE to select the best target cell based on current conditions as suggested in paragraphs 0077-0080 of Susitaival.  
Further, Jang is silent regarding the predetermined condition being defined relative to a serving beam and other/candidate beams.  As noted above, Jang clearly discloses the predetermined condition based on an offset related to a serving cell and other/candidate cells.  However, Susitaival uses cells and beams interchangeably throughout.  See paragraph 0003 (“[t]he device may for example switch from accessing the system via one access node, cell, sector, or beam (any of which may serve as a "link") to accessing the system via a different access node, cell, sector, or beam”) and paragraph 0063 (“…may often be many cells or beams that the UE reports as possible candidates…”), for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable handovers/connection reconfigurations between beams as suggested by Susitaival.  The rationale for doing so would have been to enable terminals using beamforming to handover between beams to enable a connection to continue uninterrupted when the terminal is mobile.
Jang is also silent regarding the limitation: wherein each candidate cell of the plurality of candidate cells has a corresponding predetermined condition indicated in the current handover message.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses configuring multiple candidate cells with a different handover condition (see paragraph 0063, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable a different handover condition for each candidate cell as suggested by Susitaival.  In such a combination, it would have been obvious to add the different conditions corresponding to each candidate cell to the existing messages of Jang and thus to include the candidate cells and corresponding conditions in the same message.  The rationale for doing so would have been to enable the system more flexibility in order to treat different cells differently by using different handover conditions for each one.  In this way, one type of cell (such as a smaller or pico cell) may use a different condition to trigger handover than another type of cell (such as a macro cell).
Jang is also silent regarding the limitation: wherein, in response to a second target cell also meeting the predetermined condition, performing a handover to the second target cell.  However, Susitaival clearly also discloses configuring a UE with several multiple potential target cells (see [0090], for example).  Further, Susitaival also discloses retaining the handover command until successful completion of the handover (see [0095]-[0096]).  In the example described in [0095]-[0096], the terminal may perform a handover to a second target cell meeting the condition (see [0096] – (“…continue to evaluate the conditions of the other pending conditional HO commands and execute one of those when their condition is being fulfilled”) after connecting to the target cell (the UE triggering the HO that ultimately fails in [0095] is reasonably interpreted as connecting to the target cell).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a second target cell that also meets the condition when a first handover fails, after connecting to the first target to attempt the handover.  The rationale for doing so would have been to minimize the handover time by retaining the information about potential targets beyond the initial attempt with the first target.
Jang is also silent regarding the limitation that the performing the handover to the second target cell is performed after connecting to the target cell in response to a radio link failure occurring after successful handover to the target cell.  However, Fujishiro discloses this limitation in at least Figure 2C and [0041].  In particular, in the example in Figure 2C, Fujishiro describes a handover to eNB2, followed by a radio link failure (S2: RLF), and then a handover to a second target cell eNB3 in S3: reconnection.  That is, the terminal performs a handover to a second target cell (eNB3) in response to a radio link failure occurring after a successful handover to the target cell (eNB2).  (Notably, this situation is also similar to a scenario described in paragraph 0071 of Applicant’s specification, which Applicant has mentioned as supporting the above limitation.)  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect to another cell in response to a radio link failure following a successful handover as suggested by Fujishiro.  The rationale for doing so would have been to maintain the terminal’s connection to the network despite the radio link failure as suggested by Fujishiro.

Regarding claim 29: Jang discloses a method performed by an apparatus, the method comprising:
receiving a handover message comprising a plurality of handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); 
selecting the target cell of the plurality of candidate cells in response to the target cell meeting a predetermined condition relative to a serving cell of the plurality of candidate cells (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of the candidate cells as the target cell when one or more of the candidate cells meets a predetermined condition (such as the A3 event or A5 event, for example); as indicated in paragraphs 0229 and 0298, the terminal selects a target from among the one or more candidate cells as either the first cell to satisfy a condition, or as the cell with the strongest signal strength or best signal quality among multiple cells that meet the condition; thus, the target cell is selected relative to other cells of the plurality of candidate cells), wherein the predetermined condition comprises:
an offset that is better than a serving [beam] cell, an offset that is better than the other [beams] cells of a plurality of candidate [beams] cells, or some combination thereof (as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target); or 
an offset that is better than a serving [beam] cell in a predetermined time period, an offset that is better than the other [beams] cells of the plurality of candidate [beams] cells in the predetermined time period, or some combination thereof (as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source for a predetermined period of time; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target), and wherein: 
in response to multiple cells of the plurality of candidate cells meeting the predetermined condition relative to the serving cell, selecting the target cell having a best channel quality (see paragraphs 0229 and 0298, for example, which indicates, “if there are a plurality of cells satisfying the above condition, the target cell to be handed over is selected according to…the strongest signal strength…”); and 
connecting to the target cell (see steps 2c-37 and 2c-39, for example, which connect the UE to the selected target cell).
Jang is silent regarding the limitation of suspending a radio resource configuration (“RRC”) connection configuration corresponding to a previous handover command for a target cell until the receiver receives the current handover message; overwriting the previous handover command for the target cell in response to receiving a handover command of the plurality of current handover commands for the target cell having a predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses updating (overwriting) a conditional handover command for a first target cell (see the section titled “Updating a Conditional HO Command for a Target Cell” (paragraphs 0077-0080), for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell (see paragraph 0077, for example, which references “a pending conditional HO command”).  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides “new, updated RRCConnectionReconfiguration in a conditional HO command” for “a target cell for which it had previously provided a conditional HO command”.  In response, the UE updates (applies a “delta” in the current handover command) the previously pending conditional handover command; this updating of the previous handover command is interpreted as “overwriting” the command.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable updating a pending conditional handover command when the conditions change.  The rationale for doing so would have been to improve the system efficiency by enabling it to react quickly to changing channel conditions to enable the UE to select the best target cell based on current conditions as suggested in paragraphs 0077-0080 of Susitaival.  
Further, Jang is silent regarding the predetermined condition being defined relative to a serving beam and other/candidate beams.  As noted above, Jang clearly discloses the predetermined condition based on an offset related to a serving cell and other/candidate cells.  However, Susitaival uses cells and beams interchangeably throughout.  See paragraph 0003 (“[t]he device may for example switch from accessing the system via one access node, cell, sector, or beam ( any of which may serve as a "link") to accessing the system via a different access node, cell, sector, or beam”) and paragraph 0063 (“…may often be many cells or beams that the UE reports as possible candidates…”), for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable handovers/connection reconfigurations between beams as suggested by Susitaival.  The rationale for doing so would have been to enable terminals using beamforming to handover between beams to enable a connection to continue uninterrupted when the terminal is mobile.
Jang is also silent regarding the limitation: wherein each candidate cell of the plurality of candidate cells has a corresponding predetermined condition indicated in the current handover message.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses configuring multiple candidate cells with a different handover condition (see paragraph 0063, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable a different handover condition for each candidate cell as suggested by Susitaival.  In such a combination, it would have been obvious to add the different conditions corresponding to each candidate cell to the existing messages of Jang and thus to include the candidate cells and corresponding conditions in the same message.  The rationale for doing so would have been to enable the system more flexibility in order to treat different cells differently by using different handover conditions for each one.  In this way, one type of cell (such as a smaller or pico cell) may use a different condition to trigger handover than another type of cell (such as a macro cell).
Jang is also silent regarding the limitation: wherein, in response to a second target cell also meeting the predetermined condition, performing a handover to the second target cell.  However, Susitaival clearly also discloses configuring a UE with several multiple potential target cells (see [0090], for example).  Further, Susitaival also discloses retaining the handover command until successful completion of the handover (see [0095]-[0096]).  In the example described in [0095]-[0096], the terminal may perform a handover to a second target cell meeting the condition (see [0096] – (“…continue to evaluate the conditions of the other pending conditional HO commands and execute one of those when their condition is being fulfilled”) after connecting to the target cell (the UE triggering the HO that ultimately fails in [0095] is reasonably interpreted as connecting to the target cell).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a second target cell that also meets the condition when a first handover fails, after connecting to the first target to attempt the handover.  The rationale for doing so would have been to minimize the handover time by retaining the information about potential targets beyond the initial attempt with the first target.
Jang is also silent regarding the limitation that the performing the handover to the second target cell is performed after connecting to the target cell in response to a radio link failure occurring after successful handover to the target cell.  However, Fujishiro discloses this limitation in at least Figure 2C and [0041].  In particular, in the example in Figure 2C, Fujishiro describes a handover to eNB2, followed by a radio link failure (S2: RLF), and then a handover to a second target cell eNB3 in S3: reconnection.  That is, the terminal performs a handover to a second target cell (eNB3) in response to a radio link failure occurring after a successful handover to the target cell (eNB2).  (Notably, this situation is also similar to a scenario described in paragraph 0071 of Applicant’s specification, which Applicant has mentioned as supporting the above limitation.)  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect to another cell in response to a radio link failure following a successful handover as suggested by Fujishiro.  The rationale for doing so would have been to maintain the terminal’s connection to the network despite the radio link failure as suggested by Fujishiro.

Regarding claims 2 and 11: Jang discloses the limitation that selecting the target cell comprises selecting the target cell with a best channel quality (see paragraphs 0229 and 0298, for example, which indicates, “if there are a plurality of cells satisfying the above condition, the target cell to be handed over is selected according to…the best signal quality…”).

Regarding claims 3 and 12: Jang discloses the limitation that selecting the target cell comprises selecting the target cell with a highest reference signal received power (see paragraphs 0229 and 0298, for example, which indicates, “if there are a plurality of cells satisfying the above condition, the target cell to be handed over is selected according to…the strongest signal strength…”).

Regarding claims 4, 13, 23, and 33: Jang discloses the limitation that the predetermined condition is indicated in the handover message (see paragraph 0227, for example, which indicates that the MCI-2 information in the handover command “may include…the above-mentioned handover condition”).

Regarding claims 6, 15, 25, and 35: Jang discloses the limitation that the handover message is a conditional handover message (see paragraph 0227, for example, which describes message 2c-33 as “a conditional handover command”).

Regarding claims 7, 16, 26, and 36: Jang discloses the limitation that the handover message is part of the RRC reconfiguration message and includes mobility control information (see paragraph 0227, for example, which discloses, “the conditional handover command can be transmitted through the RRCConnectionReconfiguration message of the RRC layer, and the conditional handover command message may include two types of mobility control information (MCI)”).  

Regarding claims 22 and 32: Jang discloses the limitation that the predetermined time period is configured by a base unit (see paragraph 0227, for example, which indicates that the MCI-2 information in the handover command “may include…the above-mentioned handover condition”; further, this condition can include the A3 and/or A5 events, which include a predetermined period of time as indicated in paragraph 0228).

Regarding claims 27 and 37: Jang discloses the limitation that the processor applies the RRC reconfiguration message to the target cell in response to selecting the target cell (disclosed in paragraphs 0230 and 0301 and Figures 2CA, 2CB, 3CA, and 3CB; the paragraphs describe the handover being applied using an RRCConnectionReconfiguration message in steps 2c-37 and 2c-39, for example).

Regarding claim 55: Jang discloses the limitation that the predetermined condition comprises a timer that is part of a RRCConnectionReconfiguration, and in response to the timer elapsing the RRCConnectionReconfiguration is released (disclosed throughout; see the SuperviseTimer (S-Timer) described throughout; for example, see paragraph 0315, which indicates that the handover condition includes an S-Timer which is started when the handover command is received; if the S-Timer expires before the condition occurs, the terminal transmits a message to the source base station including measurement information and then “continuously communicates with the source cell” as indicated in paragraph 0320; this is reasonably interpreted as releasing the conditional handover when the timer expires as the terminal then communicates with the source cell).

Regarding claim 56: Jang discloses the limitation that the timer is started in response to the receiver receiving the RRCConnectionReconfiguration (disclosed throughout; see the SuperviseTimer (S-Timer) described throughout; for example, see paragraph 0315, which indicates that the handover condition includes an S-Timer which is started when the handover command is received).

Regarding claim 57: Jang discloses the limitation that the timer is stopped in response to applying the RRCConnectionReconfiguration (described throughout; see paragraph 0319, for example, which indicates that if an event such as A3 or A5 occurs before the S-Timer expires, the terminal stops the S-Timer).

Regarding claim 58: Jang discloses the limitation of in response to the timer expiring, releasing the suspended RRCConnectionReconfiguration including the condition for handover (disclosed throughout; see the SuperviseTimer (S-Timer) described throughout; for example, see paragraph 0315, which indicates that the handover condition includes an S-Timer which is started when the handover command is received; if the S-Timer expires before the condition occurs, the terminal transmits a message to the source base station including measurement information and then “continuously communicates with the source cell” as indicated in paragraph 0320; this is reasonably interpreted as releasing the conditional handover, including the condition for handover, when the timer expires as the terminal then communicates with the source cell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 8, 2022